Citation Nr: 0844814	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for an abrasion on the 
right leg. 

2.  Entitlement to service connection for a scar on the back 
of the head, with migraines. 

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety, depression, and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1984, with subsequent unverified service from 
December 1984 to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for abrasion on the right leg, a scar on the back 
of the head, and a psychiatric disorder, including anxiety, 
depression and bipolar disorder.  He perfected a timely 
appeal to that decision.  


FINDINGS OF FACT

1.  There is no competent evidence of record that the 
veteran's current right leg disorder is causally related to 
his military service.  

2.  The evidence does not show any current diagnosis of a 
scar on the back of the head, or any residuals thereof, to 
include migraines.  

3.  The veteran was not diagnosed with an acquired 
psychiatric disorder during his period of active service or 
within one year after his discharge from service.  

4.  Competent evidence of a nexus between the veteran's 
period on active duty and a psychiatric disorder, currently 
diagnosed as a bipolar disorder and depression, has not been 
presented.  



CONCLUSIONS OF LAW

1.  An abrasion on the right leg was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  

2.  A scar on the back of the head, with migraines, were not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).  

3.  An acquired psychiatric disorder, to include bipolar 
disorder and depression, was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2004, from the RO to the veteran which 
was issued prior to the RO decision in October 2004.  
Additional letters were issued in March 2006, June 2006, 
February 2007, March 2007, and April 2008.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
June 2005 SOC, the September 2005, the December 2005, and the 
May 2007 SSOC each provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

The Board notes that the veteran's service medical records 
are unavailable.  In April 2004, the National Personnel 
Records Center (NPRC) indicated that no health records were 
available; the only medical document on file was the 
enlistment physical.  Many subsequent attempts were made to 
obtain the service medical records, to no avail; all of those 
attempts have been documented in the record. 
Specifically, in a March 2007 memorandum, the RO set forth 
all the steps that were taken in an attempt to obtain the 
veteran's service medical records.  It was noted that 
requests were sent to the veteran's reserve unit, to the 
State Adjutants General Office, but negative replies were 
received from both organizations.  The RO determined that all 
efforts to obtain the needed military information have been 
exhausted; further attempts would be futile and that, based 
on those facts, the records are unavailable.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

VA has obtained service and post-service medical records.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA need not conduct an examination with respect 
to the claims decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c) (4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  The evidence does not show any current 
diagnosis of a scar on the back of the head with migraines, 
nor is there competent evidence of an abrasion on the right 
leg or a psychiatric disorder in service or within an 
applicable presumptive period.  There's also no evidence 
tending to suggest a nexus between a right leg disorder or a 
psychiatric disorder and active service.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for an abrasion on 
the right leg, a scar on the back of the head with migraines, 
and a psychiatric disorder, including anxiety, depression and 
bipolar disorder, given that he has been given that she has 
been provided all the criteria necessary for establishing 
service connection, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  

II.  Factual background.

The record indicates that the veteran served on active duty 
from December 1981 to December 1984.  In April 2004, the 
National Personnel Records Center (NPRC) certified that the 
veteran's service records were unavailable; it was noted that 
the only medical document on file was the enlistment 
physical.  The enlistment examination, conducted in October 
1981, was negative for any complaints, findings, or diagnoses 
of an abrasion on the right leg, a scar on the back of the 
leg or a psychiatric disorder.  

The veteran's claim for service connection (VA Form 21-526) 
was received in February 2004.  In a statement in support of 
claim (VA Form 21-4138), dated in May 2004, the veteran 
indicated that he injured his right leg while playing flag 
football in the military.  He also stated that he ran into a 
raw iron table with its legs exposed, and his right leg got 
caught on the table.  The veteran indicated that he stayed 
off duty for several days.  The veteran stated that he 
continues to experience pain and discomfort in the right leg 
as a result of that injury.  The veteran further reported 
suffering an injury to the back of his head while hanging 
around military personnel at a VFW party, prior to being 
discharged from service.  The veteran indicated that he had 
to get twenty seven staples in the back of his head, and 
stated that he still takes pain medication for migraines.  
The veteran also stated that he has been suffering from a 
bipolar disorder ever since his discharge from service.  

Submitted in support of the veteran's claims was were VA 
progress notes from VA North Texas Health Care System, dated 
from August 1998 through March 2004, reflecting treatment for 
substance abuse and a psychiatric disorder, variously 
diagnosed as depression NOS and bipolar disorder.  Drug and 
alcohol dependence were also noted.  

A VA hospital report, dated in October 2000, indicates 
symptoms of poor sleep, mood swing and auditory 
hallucinations; the discharge diagnoses included bipolar 
disorder type I, most recent episode mixed with psychotic 
features.  

A mental screening note, dated January 16, 2004, reflects 
diagnoses of major depression and bipolar disorder depressed 
phase.  During a mental health assessment, March 30, 2004, 
the veteran complained of right lower extremity pain due to a 
previous injury in the military.  The assessment was r/o 
degenerative joint disease.  A VA discharge summary, dated 
March 31, 2004, reflects findings of bipolar disorder by 
history and chronic leg pain.  

Received in June 2004 were treatment reports from the Texas 
Department of Criminal Justice, dated from April 2000 through 
August 2000.  The veteran was diagnosed with a bipolar 
disorder in May 2000.  

Received in November 2005 were additional VA medical records 
from the North Texas Health Care System.  A discharge 
summary, dated in November 2004, indicates that the veteran 
was admitted to the domiciliary program on March 31, 2004 
primarily for rehabilitation treatment associated with his 
substance abuse.  It was noted that the veteran reported a 
history of chronic right leg pain which reportedly had the 
etiology from an injury that the veteran alleges happened 
"while in the military."  Examination revealed a healed 
scar formation to the right inner lower extremity and hip 
from old injuries.  The assessment was chronic leg pain.  

Also of record are private treatment reports from the Texas 
Department of Criminal Justice.  Such reports reveal mental 
health treatment and contain a diagnosis of bipolar disorder, 
not otherwise specified.



III.  Legal Analysis.

In this case, the Board acknowledges that, unfortunately, the 
veteran's complete service medical records could not be 
obtained from the National Personnel Records Center (NPRC).  
Under the circumstances, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of postservice 
continuity of the same symptomatology; and (3) competent 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b).  Groves v. 
Peake 524 F. 3d 1306 (2008).  

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Abrasion on the right leg.

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for abrasion 
of the right leg.  While the veteran maintains that he 
injured his right leg during training in the military, the 
first objective clinical documentation of the onset of a 
right leg disorder is not shown until March 2004, some 20 
years after separation from active service.  In addition, 
there is no competent evidence indicating that there is a 
relationship between the veteran's current right leg disorder 
and active service.  

The Board acknowledges the veteran's May 2004 statement, in 
which he reported injuring his right leg in service, and that 
he has had problems since that time.  Again, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  In adjudicating his claim, the Board must 
evaluate the veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In the present 
case, however, while not questioning the sincerity of the 
veteran's contentions, the Board is nevertheless more heavily 
persuaded by the absence of continued treatment than by the 
veteran's recollections dating back over two decades.  The 
evidence also fails to include any competent opinion causally 
relating the currently diagnosed right leg disorder to active 
service. 

For the reasons and bases provided above, the evidence in 
this case preponderates against the veteran's claim for 
service connection for a right leg disorder.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107.  

B.  Scar, back of the head, with headaches.

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes 
that the Court of Appeals for Veterans Claims has held that 
the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, 
the overall evidence of record fails to support a diagnosis 
of the claimed scar on the back of the head with headaches, 
that holding is applicable.  

Without competent medical evidence confirming that the 
veteran has a current diagnosis of a scar on the back of the 
head (to establish he has this condition), or has manifested 
such condition since service, and linking this diagnosis to 
his military service, he has no valid claim.  See, e.g., 
Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  See also Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish that he or she has that disability and that there 
is 'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  Thus, service connection for a 
scar on the back of the head must be denied.   

The only evidence in support of the veteran's claim is his 
own statement that he sustained a scar on the back of the 
head while "hanging around with military personnel prior to 
discharge from service."  However, as a layman, the veteran 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has a current diagnosis of a scar on the back of 
the head with migraines.  As the preponderance of the 
evidence is against the claim for service connection, the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

C.  S/C Psychiatric disorder.

With respect to the claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
has carefully reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of 
service connection for an acquired psychiatric disorder.  
There is no competent evidence of the veteran's treatment for 
a psychosis within one year from his discharge from service.  
Rather, VA treatment records first reflect treatment for 
bipolar disorder NOS in May 2000, which is more than 16 years 
following his discharge from service.  His subsequent 
clinical records reflect diagnoses such as bipolar affective 
disorder and depression.  However, these records do not 
etiologically relate the veteran's current psychiatric 
disorder to service or any event during a verified period of 
service.  

The Board acknowledges that the veteran has contended, in 
essence, that his bipolar disorder has existed since his 
military service.  He is certainly competent to describe his 
psychiatric symptoms and their onset, but for the reasons 
stated above his statements are not consistent with the 
service medical evidence and, in general, are inherently 
incredible.  The Board places greater probative weight to the 
documented health status during service which is more 
reliable and contemporaneous with the time period in 
question.  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence 
showing continuity of symptomatology since service, the Board 
finds that the evidence weighs against the veteran's claim.  
The veteran's acquired psychiatric disorder was not incurred 
in or aggravated by service, a psychosis was not manifest 
within the first postservice year, and there is no competent 
evidence of a nexus between the post-service diagnoses and 
active service.  As such, the veteran's claim for service 
connection for an acquired psychiatric disorder must also be 
denied.  There is no doubt of material fact to be resolved in 
the veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply 
when preponderance of evidence is against claim).  

The Board acknowledges the veteran's May 2004 statement, in 
which he endorsed a history of bipolar disorder ever since 
his discharge from service.  Again, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  

In adjudicating his claim, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In the present case, however, while 
not questioning the sincerity of the veteran's contentions, 
the Board is nevertheless more heavily persuaded by the 
absence of continued treatment than by the veteran's 
recollections of symptomatology experienced in the distant 
past.  

The evidence also fails to include any competent opinions 
causally relating the current psychiatric disorder, diagnosed 
as bipolar affective disorder and depression, to active 
service.  

In light of the foregoing, the Board must find that there is 
no competent evidence of record to provide a nexus between 
the veteran's active service, and his current psychiatric 
disability.  For these reasons, the Board finds that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability must be denied.  38 C.F.R. 
§ 3.303 (2008).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the evidence for and 
against the veteran's claim is not in relative equipoise, the 
reasonable doubt doctrine is not for application.  38 C.F.R. 
§ 3.102 (2007).  


ORDER

Service connection for abrasion on the right leg is denied.  

Service connection for a scar on the back of the head with 
headaches is denied.  

Service connection for a psychiatric disorder, claimed as 
anxiety, depression, and bipolar disorder, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


